United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-1703
                                     ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Jesus Navarro-Vargas, also known as   * Western District of Arkansas
Jesus Vargas-Navarro,                 *
                                      *      {UNPUBLISHED}
            Appellant.                *
                                 ___________

                            Submitted: April 6, 1998

                                 Filed: April 16, 1998
                                     ___________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

       Jesus Navarro-Vargas appeals his conviction and 151-month sentence imposed
by the United States District Court1 for the Western District of Arkansas, after a jury
found him guilty of possessing with intent to distribute methamphetamine. Counsel
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and was granted




      1
        The Honorable H. Franklin Waters, Chief Judge, United States District Court
for the Western District of Arkansas.
leave to withdraw; Navarro-Vargas did not avail himself of the opportunity to file a pro
se supplemental brief. For the reasons discussed below, we affirm.

       On September 13, 1996, members of a drug task force in Fayetteville, Arkansas,
stopped Navarro-Vargas at the Fayetteville airport and asked for his consent to search
his bags. Navarro-Vargas was carrying large and small cloth bags and a plastic bag
containing a wrapped package; Navarro-Vargas consented. In the wrapped package
were two one-pound bags of methamphetamine. Navarro-Vargas was arrested and
charged with possessing with intent to distribute methamphetamine, in violation of 21
U.S.C. § 841(a)(1). After a hearing, at which Navarro-Vargas had argued the search
exceeded the scope of his consent, the district court denied his motion to suppress the
drugs. The district court also denied Navarro-Vargas&s motion in limine to exclude a
government witness. After a trial, the jury convicted Navarro-Vargas, and the district
court sentenced him to 151 months imprisonment and 5 years supervised release, and
imposed a $5,000 fine and a $100 special assessment.

      On appeal, counsel&s Anders brief notes, as possible issues, the denial of the
suppression motion, denial of the motion in limine, denial of the motion for acquittal,
and four overruled evidentiary objections.

       We have carefully reviewed the record, including the trial and hearing
transcripts, and conclude the district court did not commit error. The district court did
not clearly err in concluding Navarro-Vargas knowingly and voluntarily consented to
the search of all his bags. See United States v. Chaidez, 906 F.2d 377, 380-82 (8th Cir.
1990) (standard of review; factors in determining voluntariness). Any error in denying
the motion in limine is harmless because the government did not call the challenged
witness at trial. We conclude there was sufficient evidence to support the verdict. See
United States v. Moore, 911 F.2d 140, 144-45 (8th Cir. 1990) (sufficient evidence of
possession). Finally, the district court did not abuse its discretion in overruling


                                          -2-
Navarro-Vargas&s evidentiary objections. See United States v. Jackson, 67 F.3d 1359,
1366 (8th Cir. 1995) (standard of review), cert. denied, 116 S. Ct. 1684 (1996).

      Upon careful review of the record, we find no other nonfrivolous issue for
appeal. See Penson v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-